 
MANAGEMENT SERVICES AGREEMENT
 
THIS MANAGEMENT AGREEMENT (the “Agreement”) is made as of the date set forth on
the signature page hereto, by and between LARA MAC INC. (“Lara Mac”), and TIGER
RENEWABLE ENERGY LTD., a Nevada corporation (the “Company”).
 
WHEREAS, Lara Mac, by and through its officers, employees, agents,
representatives and affiliates, has expertise in the areas of corporate
management, finance, products and services, marketing and sales, business
strategies, investments, acquisitions and other business matters; and
 
WHEREAS, the Company desires to avail itself of the expertise of Lara Mac in the
aforesaid areas, in which the Company acknowledges the expertise of Lara Mac.
 
NOW, THEREFORE, in consideration of the foregoing recitals and the covenants and
conditions herein set forth, the parties hereto agree as follows:
 
1. 
Appointment.

 
The Company hereby appoints Lara Mac to render the advisory and consulting
services described in Section 2 hereof for the term of this Agreement and Lara
Mac accepts such appointment subject to the terms and conditions herein.
 
2. 
Services.

 
(a)           During the term of this Agreement, Lara Mac shall render to the
Company, by and through such of Lara Mac’s officers, employees, agents,
representatives and affiliates as Lara Mac, in its sole discretion shall
designate, consulting and other advisory services in relation to developing
strategic plans for inception of operations, corporate management, the
operations of the Company, strategic planning, domestic and international
marketing and sales, financial advice, including, without limitation, advisory
and consulting services in relation to the selection and retention of candidates
for senior management of the Company and its subsidiaries, prospective strategic
alliance partners, preparing acquisition growth plans, identifying prospective
merger and acquisition candidates, developing value propositions for the Company
and acquisition candidates, analyzing financial implications of potential
transactions, advising on negotiations regarding terms and conditions of
transactions, outlining and managing due diligence issues and due diligence
processes, introductions to prospective customers, selection of investment
bankers or other financial advisors or consultants, and advice with respect to
the capital structure of the Company, equity participation plans, employee
benefit plans and other incentive arrangements for certain key executives of the
Company (collectively, the “Services”).  All Services to be rendered hereunder
shall be made by Lara Mac solely on a discretionary basis and solely within the
scope of its knowledge and abilities. Nothing herein shall be construed to deem
Lara Mac to be acting as a fiduciary to the Company, or an officer or director
of the Company, and nothing herein shall be deemed to supersede the authority of
any of the officers or directors of the Company.  The officers and directors of
the Company shall at all times retain sole authority to accept or reject the
advice of Lara Mac and only the officers and directors may bind the Company in
respect of any advice given by Lara Mac.

 
 

--------------------------------------------------------------------------------

 
 
Management Services Agreement

--------------------------------------------------------------------------------

 
(b)           It is expressly agreed that the Services do not include
“Investment Banking Services” meaning any and all investment banking services
related to mergers, acquisitions and divestitures made by the Company or any of
its subsidiaries, including, without limitation, (i) the sale of assets of the
Company, sale of equity interests of the Company, by merger or otherwise, and
the acquisition or disposition of any subsidiary or division of the Company, or
(ii) the public or private sale of debt or equity interests of the Company, or
any of its affiliates or any similar financing transactions.
 
(c)           The Company agrees to undertake any and all of its own due
diligence with respect to any and all recommendations made by Lara Mac and no
reliance shall be made upon introductions made by Lara Mac as having satisfied
any and all due diligence requirements on the part of the Company.
 
3. 
Fees.

 
(a)           In consideration of the rendering of the Services contemplated by
Section 2(a) hereof, the Company agrees to pay to Lara Mac a fee consisting
solely of nine million, five hundred fifty three thousand, three hundred
seventy-seven (9,553,377) shares of Company restricted common stock (the
“Shares”).  The issuance and delivery of the Shares shall be made to Lara Mac
within three (3) business days from the execution and delivery of this
Agreement.
 
(b)           The value of the restricted shares of common stock constituting
the Fee is deemed to be $0.044 per share, which is equivalent to fifty percent
of the average closing trading price of the Company’s common stock during the
ninety day period of February 27, 2009, through May 27, 2009.  Such time period
is deemed to constitute an objective public capital market valuation of the
Company’s stock price, having an aggregate value of $410,666.51 (the “Issue
Value”).
 
(d)           The parties hereto acknowledge that Lara Mac may render other
services beyond the scope of activities which the parties contemplate as part of
the Services herein, as to which Lara Mac shall be entitled to separate
compensation that shall be negotiated in good faith by the parties on a
case-by-case basis.
 
(c)           Notwithstanding anything to the contrary herein, in the event that
the Company is not generating organic revenues (excluding interest and
investment income) as of the first anniversary of the date of this Agreement,
then all of the Shares constituting the Fee shall be subject to repurchase in
the entirety by the Company at a repurchase price equal to the Issue Value.
 
4. 
Out-of-Pocket Expenses

 
In addition to the compensation payable to Lara Mac pursuant to Section 3
hereof, the Company shall, at the request of Lara Mac, upon presentation of
reasonable receipts and documentation evidencing Out-of-Pocket Expenses, pay
directly, or reimburse Lara Mac for, its reasonable Out-of-Pocket Expenses. For
the purposes of this Agreement, the term “Out-of-Pocket Expenses” shall mean the
amounts actually paid by Lara Mac in cash in connection with its performance of
the Services, including, without limitation, reasonable (i) fees and
disbursements of any independent accountants, outside legal counsel,
consultants, investment bankers, financial advisors and other independent
professionals and organizations, (ii) costs of any outside services or
independent contractors such as financial printers, couriers, business
publications or similar services and (iii) transportation, per diem, telephone
calls, word processing expenses or any similar expense not associated with its
ordinary operations. All reimbursements for Out-of-Pocket Expenses shall be made
promptly upon or as soon as practicable after presentation by Lara Mac to the
Company of the statement in connection therewith.  Any and all Out-of-Pocket
Expenses in excess of $5,000 per month shall require pre-approval in writing of
a duly authorized officer of the Company.

 
2

--------------------------------------------------------------------------------

 
 
Management Services Agreement

--------------------------------------------------------------------------------

 
5. 
Indemnification

 
The Company will indemnify and hold harmless Lara Mac and its officers,
employees, agents, representatives, members and affiliates (each being an
“Indemnified Party”) from and against any and all losses, costs, expenses,
claims, damages and liabilities (the “Liabilities”) to which such Indemnified
Party may become subject under any applicable law, or any claim made by any
third party, or otherwise, to the extent they relate to or arise out of the
performance of the Services contemplated by this Agreement or the engagement of
Lara Mac pursuant to, and the performance by Lara Mac of the Services
contemplated by, this Agreement. The Company will reimburse any Indemnified
Party for all reasonable costs and expenses (including reasonable attorneys’
fees and expenses) as they are incurred in connection with the investigation of,
preparation for or defense of any pending or threatened claim for which the
Indemnified Party would be entitled to indemnification under the terms of the
previous sentence, or any action or proceeding arising therefrom, whether or not
such Indemnified Party is a party hereto, provided that, subject to the
following sentence, the Company shall be entitled to assume the defense thereof
at its own expense, with counsel satisfactory to such Indemnified Party in its
reasonable judgment. Any Indemnified Party may, at its own expense, retain
separate counsel to participate in such defense, and in any action, claim or
proceeding in which the Company, on the one hand, and an Indemnified Party, on
the other hand, is, or is reasonably likely to become, a party, such Indemnified
Party shall have the right to employ separate counsel at the Company’s expense
and to control its own defense of such action, claim or proceeding if, in the
reasonable opinion of counsel to such Indemnified Party, a conflict or potential
conflict exists between the Company, on the one hand, and such Indemnified
Party, on the other hand, that would make such separate representation
advisable. The Company agrees that it will not, without the prior written
consent of the applicable Indemnified Party, settle, compromise or consent to
the entry of any judgment in any pending or threatened claim, action or
proceeding relating to the matters contemplated hereby (if any Indemnified Party
is a party thereto or has been actually threatened to be made a party thereto)
unless such settlement, compromise or consent includes an unconditional release
of the applicable Indemnified Party and each other Indemnified Party from all
liability arising or that may arise out of such claim, action or proceeding.
Provided that the Company is not in breach of its indemnification obligations
hereunder, no Indemnified Party shall settle or compromise any claim subject to
indemnification hereunder without the consent of the Company. The Company will
not be liable under the foregoing indemnification provision to the extent that
any loss, claim, damage, liability, cost or expense is determined by a court, in
a final judgment from which no further appeal may be taken, to have resulted
solely from the gross negligence or willful misconduct of Lara Mac. If an
Indemnified Party is reimbursed hereunder for any expenses, such reimbursement
of expenses shall be refunded to the extent it is finally judicially determined
that the Liabilities in question resulted solely from the gross negligence or
willful misconduct of Lara Mac.

 
3

--------------------------------------------------------------------------------

 
 
Management Services Agreement

--------------------------------------------------------------------------------

 
6. 
Term

 
This Agreement shall be in effect on the date hereof and shall continue until
the third anniversary of the date hereof (the “Initial Term”).  This Agreement
shall automatically renew on each anniversary thereafter and continue and remain
in effect for additional one year periods (each a “Renewal Term”) unless either
party gives not less than ninety (90) days’ advance written notice.  This
Agreement may be terminated at any time upon mutual consent of the
parties.  This Agreement may be terminated by the Company upon determination of
(i) any act of fraud or dishonesty, willful misconduct or gross negligence by
Lara Mac in connection with its obligations under this Agreement (ii) breach of
any contractual duty of Lara Mac to the Company under this Agreement.  This
Agreement may be terminated by Lara Mac in the event of any non-performance of
the duties and obligations of the Company.  This Agreement may be terminated at
any time for any reason by Lara Mac upon not less than thirty (30) days’ advance
written notice to the Company.  The provisions of Sections 5, 7 and 8 and
otherwise as the context so requires shall survive the termination of this
Agreement.
 
7. 
Other Activities

 
Nothing herein shall in any way preclude Lara Mac or its officers, employees,
agents, representatives, members or affiliates from engaging in any business
activities or from performing services for its or their own respective account
or for the account of others, including for companies that may do business with
the Company or have interests which are substantially similar to the business
conducted by the Company.  Where Lara Mac has an ownership interest in any
companies or organizations with whom the Company directly engages in business
relationships (“Interested Transactions”) Lara Mac undertakes to disclose such
relationships in writing to the corporate governance officer of the Company or
another duly authorized officer of the Company.  Nothing herein shall be
construed as an undertaking of unique or exclusive services of Lara Mac solely
on behalf of the Company.  The Company expressly waives any and all actual or
potential conflicts with respect to Lara Mac’s past, present or future
relationships of any nature or kind with any and all Company officers,
directors, shareholders, agents, accountants, counsel or third parties and their
respective affiliates with whom Lara Mac has, or has had, dealings or business
relationships of any nature or kind.
 
8. 
General.

 
(a)           No amendment or waiver of any provision of this Agreement, or
consent to any departure by either party from any such provision, shall be
effective unless the same shall be in writing and signed by the parties to this
Agreement, and, in any case, such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.
 
(b)           This Agreement and the rights of the parties hereunder may not be
assigned without the prior written consent of the parties hereto.

 
4

--------------------------------------------------------------------------------

 
 
Management Services Agreement

--------------------------------------------------------------------------------

 
(c)           Any and all notices hereunder shall, in the absence of receipted
hand delivery, be deemed duly given upon confirmation of receipt or refusal of
delivery, if the same shall be sent by registered or certified mail, return
receipt requested, or by internationally recognized courier and the mailing date
shall be deemed the date from which all time periods pertaining to a date of
notice shall run. Notices shall be addressed to the parties at the registered
address of record at the Company and may be changed upon Notice as provided
herein to the other party regarding such change of address.
 
(d)           This Agreement shall constitute the entire agreement between the
parties with respect to the subject matter hereof, and shall supersede all
previous oral and written (and all contemporaneous oral) negotiations,
commitments, agreements and understandings relating hereto.
 
(e)           All controversies arising out of or in connection with this
Agreement shall be finally settled under the Rules of Arbitration of the
American Arbitration Association by a single arbitrator appointed in accordance
with the said Rules. The place of arbitration shall be New York City.  The
arbitration shall be conducted in the English language.  The prevailing party in
any such arbitration shall be awarded reimbursement of any and all fees, costs,
expenses and disbursements incurred with respect to such arbitration.  The award
of any such arbitration may be entered by any court of competent
jurisdiction.  In the event of any doubt regarding the enforceability of the
arbitration provisions herein, this Agreement shall be governed by, and enforced
in accordance with, the laws of the State of New York (excluding the choice of
law principles thereof).  This Agreement shall inure to the benefit of, and be
binding upon, Lara Mac and the Company (including any present or future
subsidiaries of the Company that are not signatories hereto), and their
respective successors and assigns.
 
(f)           All information provided by the Company to Lara Mac shall be
complete and correct in all material respects and will not knowingly contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements contained therein, in
light of the circumstances under which they were made, not misleading.  The
Company shall advise Lara Mac immediately of the occurrence of any event or
circumstance that results in any Company document containing untrue statement of
a material fact or omitting to state a material fact required to be stated
therein or necessary to make the statements contained therein, in light of the
circumstances under which they were made, not misleading, and shall furnish to
Lara Mac copies of amended or supplemented documents that correct such statement
or omission in such quantities as Lara Mac may from time to time reasonably
request. All financial or other projections of the Company will be prepared in
good faith on the basis of reasonable assumptions. The Company acknowledges that
Lara Mac (i) will be using and relying on all Company information without
independently verification of the same, (ii) does not assume responsibility for
the accuracy or completeness of such information; and (iii) will not make any
appraisal of any assets of the Company.  Except as otherwise provided herein,
nothing herein shall require Lara Mac to deliver to the Company any reports,
memoranda or other documentation of any nature or kind except as determined by
Lara Mac.

 
5

--------------------------------------------------------------------------------

 
 
Management Services Agreement

--------------------------------------------------------------------------------

 
(g)           The Company has full corporate power and authority to execute and
deliver this Agreement on behalf of itself and its affiliates and to perform its
obligations hereunder, and all consents, authorizations, approvals and orders
required in connection with the execution, delivery and performance hereof have
been obtained. This Company represents and warrants to the Lara Mac that the
Agreement is a valid and binding obligation of the Company, enforceable in
accordance with its terms and that the execution, delivery and performance of
this Agreement by the Company and the Lara Mac will not conflict with, result in
a breach of any of the terms or provisions of or constitute a violation or a
default under any laws, rules or regulations applicable to the Company and the
Lara Mac pertaining to the subject matter herein or under any material agreement
or instrument to which the Company is a party or by which the Company is bound.
Nothing herein shall be construed as an undertaking of unique or exclusive
services of the Lara Mac solely on behalf of the Company.  The Company agrees to
undertake any and all of its own due diligence with respect to any and all
prospective Investors and proposed Corporate Development.  The Company expressly
waives any and all actual or potential conflicts with respect to the Lara Macs
past, present or future relationships of any nature or kind with any Investors
or their respective affiliates.
 
(h)           Lara Mac shall be entitled to fully rely upon all documents and
materials provided by the Company as true and correct in all respects and the
Company shall indemnify and hold harmless Lara Mac and its officers, directors,
employees and agents for any and all losses incurred by Lara Mac as a result of
any material misstatement or omission in such marketing materials, which losses
shall include, without limitation, all fees, costs, expenses and disbursements
of counsel defending Lara Mac against claims for such losses as well as
enforcement of this Agreement.  The officers and directors of the Company shall
independently review and confirm the validity of all facts in all materials
prepared by Lara Mac.
 
(i)           No advice rendered by Lara Mac pursuant to this Agreement may be
disclosed publicly in any manner without Lara Mac’s prior written approval,
except as may be required by law, regulation or court order but subject to the
limitation below.  If the Company is required or reasonably expects to be
required to disclose any advice, the Company shall provide Lara Mac with prompt
notice thereof so that Lara Mac may seek a protective order or other appropriate
remedy and take reasonable efforts to assure that all of such advice disclosed
will be covered by such order or other remedy.  Whether or not such a protective
order or other remedy is obtained, the Company will and will cause its
affiliates to disclose only that portion of such advice that the Company is so
required to disclose.
 
(j)           The Company shall not directly or indirectly or through any third
party take any action to circumvent this Agreement or the rights of Lara Mac set
forth herein.  The Company undertakes and promises that it will not circumvent
the Lara Mac by dealing directly with any prospective counterparties introduced
by the Lara Mac to the Company, unless authorized by the Lara Mac in writing to
deal directly with them.
 
(k)           This Agreement may be executed in two or more counterparts, and by
different parties on separate counterparts. Each set of counterparts showing
execution by all parties shall be deemed an original, and shall constitute one
and the same instrument.  Delivery of an executed copy of this Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Agreement as of the date set forth on page one of this Agreement.

 
6

--------------------------------------------------------------------------------

 
 
Management Services Agreement

--------------------------------------------------------------------------------

 
(l)           The waiver by any party of any breach of this Agreement shall not
operate as or be construed to be a waiver by such party of any subsequent
breach.

 
7

--------------------------------------------------------------------------------

 
 
Management Services Agreement

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of this 22nd day of June, 2009 by their duly authorized officers or
agents as set forth below.
 
LARA MAC INC.
 
By:
/s/ Mitchell Brown
 
Name: Mitchell Brown
 
Title: Chief Executive Officer

 
Company: TIGER RENEWABLE ENERGY LTD.
 
By:
/s/ Alex Kaminski
 
Name: Alex J. Kaminski
 
Title: Chief Financial Officer
     
Address for Notices:
     
10 Main Street
 
Keyport, NJ  07735


 
8

--------------------------------------------------------------------------------

 